Citation Nr: 0800152	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-20 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 1, 2004 
for a grant of a total disability rating based on individual 
unemployability  due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from July 1967 until July 
1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, Puerto Rico.  The November 2004 rating decision 
granted a TDIU and assigned an effective date of March 1, 
2004.  In January 2005, the veteran disagreed with the 
effective date assigned for the grant of TDIU. 


FINDINGS OF FACT

1.  The veteran's claim for TDIU was received by VA on August 
10, 2001.

2.  Within one year prior to the veteran's August 10, 2001 
claim, it was not factually ascertainable that the veteran 
was unable to obtain or maintain substantially gainful 
employment due to service-connected disabilities.

3.  March 1, 2004 is the first date that it is factually 
ascertainable that the veteran was unable to obtain or 
maintain substantially gainful employment due to service-
connected disabilities.  


CONCLUSION OF LAW

The criteria for an effective date prior to March 1, 2004, 
for the award of TDIU  have not been met.  38 U.S.C.A. 
§§ 1155, 5110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Earlier Effective Date for TDIU

A November 2004 rating decision awarded TDIU, effective March 
1, 2004.  The veteran claims he is entitled to an earlier 
effective date for this grant of TDIU.  

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  Moreover, such 
impairment must be due to service-connected disabilities.  

The effective date for an increased rating for disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if a claim is received within 1 year from such date; 
otherwise, the effective date is the date of receipt of the 
claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  A TDIU claim is a claim for increased 
compensation, and the effective date rules for increased 
compensation apply to a TDIU claim.  See Hurd v. West, 13 
Vet. App. 449 (2000).

The procedural history in this case shows that the veteran's 
claim of entitlement to TDIU was received by VA on August 10, 
2001.  The claim was considered and denied by the RO in 
February 2003.  The veteran received notice of this denial in 
a letter dated February 26, 2003.  A second rating decision 
in February 2003 again denied entitlement to TDIU.  The 
veteran received notice of this denial in a letter dated 
March 3, 2003.  In May 2003, the veteran submitted a notice 
of disagreement with the denial of TDIU.  He specifically 
referenced the letter dated February 26, 2003.  A statement 
of the case was issued in December 2003 and the appeal was 
perfected with the submission of a VA Form 9 in February 
2004.  A November 2004 rating decision granted a TDIU and 
assigned an effective date of March 1, 2004.  In January 
2005, the veteran disagreed with the effective date assigned 
for the grant of TDIU. 

Based on the foregoing, the Board finds that the date of 
receipt of the veteran's claim for TDIU is August 10, 2001.  
Under 38 C.F.R. § 3.400(0)(2), it is necessary to determine 
whether, sometime between August 10, 2000, and August 10, 
2001, the veteran's inability to follow a substantially 
gainful occupation became factually ascertainable.  

After a review of the evidence of record, the Board finds 
that, for the one year period prior to receipt of the 
veteran's TDIU claim on August 10, 2001, it is not factually 
ascertainable that the veteran was unable to obtain or 
maintain substantially gainful employment due to service-
connected disabilities.  Indeed, none of the medical evidence 
during this period contains any competent findings that the 
veteran was unable to follow a substantially gainful 
occupation solely as a result of service-connected 
disabilities.  During this period, the service-connected 
disabilities were diabetes mellitus, rated as 60 percent 
disabling, and diabetic nephropathy, rated as 30 percent 
disabling.  

Having eliminated 38 C.F.R. § 3.400(0)(2) as a basis for an 
earlier effective date, the remaining standard is the 
comparison between the receipt of the claim and the date 
entitlement arose, whichever is the later.  Again, August 10, 
2001, is found to be the date of claim.  The Board must 
determine whether entitlement arose some time following 
August 10, 2001 but prior to the March 1, 2004 effective date 
assigned for the grant of TDIU (in the November 2004 rating 
decision). 

In determining the date upon which entitlement arose, the 
Board calls attention to an April 2004 VA psychiatric 
examination report, which indicated that the veteran had 
serious symptoms and serious impairment in social and 
occupational functioning due to his service-connected post-
traumatic stress disorder (PTSD); however, as that VA 
examination was conducted in April 26, 2004, and service 
connection for PTSD was not effective until March 1, 2004, 
the April 2004 VA examination report does not establish a 
basis for an effective date earlier than March 1, 2004.  The 
record also reflects that service connection for peripheral 
neuropathy of each of the four extremities, each rated as 20 
percent disabling, was not effective until May 2004, which is 
after the March 1, 2004 TDIU effective date.  No other 
evidence of record demonstrates entitlement to TDIU for the 
period following August 10, 2001 and prior to March 1, 2004.  

The Board has also considered the possibility that a 
communication submitted by the veteran prior to August 10, 
2001 could constitute an informal claim under 38 C.F.R. 
§ 3.155 or 3.157.  However, even if the date of claim could 
be found to be earlier than August 10, 2001, an earlier 
effective date would still not be possible because there is 
no showing that entitlement arose prior to March 1, 2004, as 
discussed above.  Again, the later of the two dates controls.

In sum, the date of claim here is August 10, 2001.  The date 
upon which it is first factually ascertainable that 
entitlement to a TDIU arose is March 1, 2004.  As the later 
of these dates controls, there is no basis for an effective 
date prior to March 1, 2004.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Notice and Assistance

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 486 (2006).    

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007). 

Here, the veteran is challenging the initial effective date 
assigned following the grant of TDIU.  In Dingess, the Court 
of Appeals for Veterans Claims held that, in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering § 5103(a) notice no longer 
required because the purpose that the notice is intended to 
serve has been fulfilled. Id. at 490-91.  Thus, because the 
notice that was provided before TDIU was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied. 

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the veteran's 
post-service reports of VA and private treatment and 
examination.  Furthermore, the record contains the veteran's 
statements in support of his claim.  

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

An effective date earlier than March 1, 2004 for a grant of 
TDIU is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


